COURT OF APPEALS
                                      SECOND DISTRICT          OF      TEXAS
CHIEF JUSTICE                                                                  CLERK
 TERRIE LIVINGSTON                    TIM CURRY CRIMINAL JUSTICE CENTER          DEBRA SPISAK
                                           401 W. BELKNAP, SUITE 9000
JUSTICES                                 FORT WORTH, TEXAS 76196-0211          CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                             LISA M. WEST
  ANNE GARDNER                                 TEL: (817) 884-1900
  SUE WALKER                                                                   GENERAL COUNSEL
  BILL MEIER                                  FAX: (817) 884-1932               CLARISSA HODGES
  LEE GABRIEL
  BONNIE SUDDERTH                            www.txcourts.gov/2ndcoa



                                        October 26, 2015

    Scott Brown
    One Museum Place
    3100 West 7th St., Ste. 420
    Fort Worth, TX 76107
    * DELIVERED VIA E-MAIL *

    RE:          Court of Appeals Number: 02-15-00248-CR, 02-15-00249-CR,
                                          02-15-00250-CR, 02-15-00251-CR,
                                          02-15-00252-CR, 02-15-00253-CR

                 Trial Court Case Number:        1323113D, 1323114D, 1344214D,
                                                 1344215D, 1345864D, 1345865D

    Style:       Joel Gaucin
                 v.
                 The State of Texas

       The court reporter responsible for preparing the reporter's record in this
    appeal has informed this court that designation has not been made for the
    reporter's record. See Tex. R. App. P. 34.6(b)(1), 35.3(b)(2).

       Please file your designation with the court reporter in accordance with Tex. R.
    App. P. 34.6(b)(1) on or before Tuesday, November 10, 2015, and provide this
    court with a copy of same.

       Unless, by Tuesday, November 10, 2015, you designate to the court reporter
    and provide this court with proof of designation, the court may consider and
    decide those issues or points that do not require a reporter's record for a
    decision. See Tex. R. App. P. 37.3(c).
02-15-00248-CR
October 26, 2015
Page 2


                                              Respectfully yours,

                                              DEBRA SPISAK, CLERK


                                              By: Bonnie Alexander, Deputy Clerk

cc:    Debra A. Windsor
       Assistant District Attorney
       401 W. Belknap St.
       Fort Worth, TX 76196-0201

       Hon. David C. Hagerman
       Judge, 297th District Court
       Tim Curry Criminal Justice Center
       401 W. Belknap, 5th Floor
       Fort Worth, TX 76196

       Court Reporter, 297th District Court
       Tim Curry Criminal Justice Center
       401 W. Belknap St.
       Fort Worth, TX 76196-0229